DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4th, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed January 12th, 2022 has been entered. Claims 1-8, 10, and 12-20 remain pending in the application. The Examiner acknowledges the Applicant’s amendments to base claims 1, 8, 10, and 12 and formal corrections to other claims in an effort to overcome the objections and rejections previously set forth in the Non-Final Office Action mailed November 16th, 2021.  The Applicant’s amendments to the claims or cancellation of claims have overcome each and every previous objection, 35 U.S.C. § 101 rejection, and 35 U.S.C. § 112(b) rejection, 35 U.S.C. § 102 rejection, and 35 U.S.C. § 103 rejection.  Additionally, modified claim language renders the previous claim interpretation moot.
Response to Arguments
Applicant’s Remarks on Page 7, filed January 12th, 2022, with respect to “Claim Objections” have been fully considered and are persuasive.  The previous objection has been withdrawn.
Applicant’s Remarks on Page 7, filed January 12th, 2022, with respect to “Rejections under 35 U.S.C. § 101” have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 101 have been withdrawn.
th, 2022, with respect to “Rejections under 35 U.S.C. § 112” have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112(b) and 35 U.S.C. § 112(d) have been withdrawn.
Applicant’s Remarks on Pages 8-9, filed January 12th, 2022, with respect to “Rejections under 35 U.S.C. § 102” have been fully considered and are partially persuasive, for reasons explained below.  However, due to Applicant’s amendments that modify the scope of the claims, as explained below, the arguments are moot because new grounds of rejection that do not rely on the combination or application method of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument are made.
When considering previous claim 1, dated January 9th, 2020, the claim required that a guidance adjustment of the transportation device be provided, depending on the sleep phase.  The reference cited to claim 1, Ng et al. (US 9,500,489; hereinafter Ng; of record in IDS), provides at least a guidance adjustment by adjusting/extending a navigation route and providing navigation guidance when a sleeping passenger is detected and by providing navigational guidance for sleeping passengers (Ng: col. 2, lines 2-23; and col. 3, line 32 through col. 4, line 12).  The claims recite the detection of a sleep state of a “first occupant” and “a second occupant”, and under BRI, the “first occupant” does not need to be a human driver of the vehicle.  For further clarity, Ng performs sleep monitoring on multiple passengers prior to providing route determination and navigational assistance (i.e. guidance adjustment) based on their sleep states, where the driver may be a computer driver of a driverless vehicle (Ng: above citations and col. 4, lines 42-53).
When considering previous claim 6, dated January 9th, 2020, from which the amended subject matter of claim 1 is derived, claim 6 merely required that any one of the types of guidance be provided among acceleration, damper setting, longitudinal guidance, transverse guidance, motor control, chassis setting, heating/air conditioning, and a route to be used.  Ng was cited for disclosing the following types 
Regarding the change in scope, as explained above, claim 6 previously only required that one of the listed guidance types be disclosed or taught in the prior art.  However, while claim 1 draws subject matter from the previous group of claim 6, claim 1 requires that either longitudinal or transverse guidance are provided as guidance types.  This limitation no longer permits a generic interpretation of guidance, as previously permitted in claim 1, nor does this limitation permit all of the alternative guidance types, as previously permitted in claim 6.  This amounts a change in scope and also a narrower scope for the claims, and a new combination and/or reapplication of prior art references is justified according to the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 9,500,489; hereinafter Ng; of record in IDS).
Regarding claim 1, Ng discloses:
A method for sleep phase-specific operation of transportation device (col. 1, lines 8-10; and col. 2, lines 3-23: The method involves navigational assistance for a vehicle having a sleeping driver/passenger.) comprising:
determining, by a processor, a sleep phase of a first occupant of the transportation device using sensors; and (Col. 1, lines 8-10; and col. 2, lines 3-23: The method involves navigational assistance for a vehicle having a sleeping driver, where “sleep indicators” are used to indicate whether a passenger is sleeping.  Col. 3, lines 10-31: Sleep monitoring devices are used to determine whether a passenger is asleep, which comprise at least a camera and/or a fitness band detecting movement. These are types of sensors, particularly for the purpose of sensing movement.  Col. 4, lines 13-41; and col. 6, lines 4-23: A processor interprets passenger sleep states in order to provide navigational guidance.)
depending on the sleep phase, adjusting, by the processor, a guidance of the transportation device, …  (col. 2, lines 2-23; and col. 3, line 32 through col. 4, line 12: Navigation assistance is provided for a vehicle, based on a sleeping passenger.)
Ng does not explicitly disclose:
… wherein the guidance comprises one or more of a longitudinal guidance and transverse guidance of the transportation device.  
However, it would have been obvious to one of ordinary skill in the art that the teaching/disclosure of Ng leads to the conclusion that a vehicle is guided is adjusted through at least longitudinal guidance adjustment in a case where passengers are sleeping and the driver of the vehicle is a computer.  (Col. 2, lines 2-23; col. 3, line 32 through col. 4, line 41: Guidance of the autonomous vehicle/transportation device is at least explicitly adjusted as a route to be used.  Navigational guidance and smooth traveling are provided as guidance types for the selected route.  Col. 3, lines 46-61: Speed limit of a roadway is determined, and a steady driving speed (i.e. reduced stopping) is targeted for general smoothness of travel.  In order to control speed (i.e. keep speed steady), both acceleration and motor control must be considered.  Col. 4, lines 12-Col. 6, line 23: There is an active process described for a driver navigating and adjusting a route based on passenger sleep state and resulting navigational guidance in order to reach a destination.  It is obvious in the context of a computer-based driver (col. 4, lines 43-54), when there are sleeping passengers, that the computer cannot traverse and maintain an adjusted route and consistent roadway speeds (i.e. smooth traveling) without the vehicle being automatically controlled at least in the forward direction.  It is not sufficient in this case of automated driving to assume that the navigational guidance provided before, during, and after the adjusted route is merely visual or audible instructions given along the route.  Thus, at least longitudinal guidance occurs along the navigated route based on passenger sleep state.  Also, it is highly unlikely that no transverse/lateral movements occur at all in order for the vehicle to reach a target destination, due to a need for lane keeping as well road entry and exit possibilities.  While this additional constraint is not required by the limitation (i.e. there is an “OR” condition through the “one or more of” language), it is at least obvious to one of ordinary skill in the art that transverse guidance does occurs in the process of navigating the vehicle to a destination by a computer, especially since route alteration/deviation is involved in the process.)
Regarding claim 2, Ng further discloses:
The method of claim 1, comprising:
determining, by the processor, a sleep phase of a second occupant of the transportation device using sensors (col. 3, lines 10-31: Sleep monitoring devices are used to determine whether one or more passengers is asleep, with each passenger being monitored separately. The sleep monitoring devices comprise at least a camera and/or a fitness band detecting movement. These are types of sensors, particularly for the purpose of sensing movement.) and, depending of the sleep phase of the second occupant as well as depending on the sleep phase of the first occupant, (Col. 2, lines 2-23; and col. 3, line 10 through col. 4, line 12: Multiple passengers are monitored for sleep status, which is not relevant unless the status of both passengers is being considered in the vehicle navigation.  Col. 3, line 49 through col. 4, line 12: As evidenced in the quotation: “More noise on a road can make it difficult for sleeping passengers to continue sleeping.”, the routing is determined (i.e. selection of a smoother but longer route) in consideration of sleeping passengers being referred to in the plural sense.)
adjusting, by the processor, the guidance of the transportation device. (col. 2, lines 2-23; col. 3, line 32 through col. 4, line 12; and col. 6, lines 4-24)
Regarding claim 3, Ng further discloses:
The method of claim 1, comprising:
receiving, by the processor, information on a stretch of road ahead of the transportation device and, depending on the information, (col. 3, line 32 through col. 4, line 12: Future road data for a route to be considered by the autonomous vehicle (i.e. on a stretch of road ahead of the transportation device) is determined from a network and utilized to select a proper route for sleeping.  For example, the data comprises traffic conditions, elevation, and road noise levels related to road smoothness.)
adjusting, by the processor, the guidance of the transportation device. (col. 3, line 32 through col. 4, line 12; and col. 6, lines 4-24: Road data regarding road conditions and vehicle noise is utilized to select a future traveled route for an autonomous vehicle while passengers are sleeping.)
Regarding claim 5, Ng further discloses:
The method of claim 1, comprising:
evaluating, by the processor, a predefined arrival time of the transportation device; (col. 2, lines 2-23; col. 3, line 32 through col. 4, line 12; and col. 6, lines 4-23: A predetermined standard route and travel time is known by the vehicle navigation system, so a predefined arrival time is also known.) and
considering, by the processor, the predefined arrival time when adjusting the guidance of the transportation device. (col. 2, lines 2-23; col. 3, line 32 through col. 4, line 12; and col. 6, lines 4-23:  An alternate longer route with conditions more conducive to sleeping is selected to replace an initially determined shorter travel route, with known arrival time (i.e. the travel time of the faster route).  The faster route with known arrival time is considered initially but not necessarily selected if passengers are sleeping.  However, the initial route with known arrival time is always considered for the purposes of returning to the route as allowed (col. 2, lines 21-23).)
Regarding claim 6, Ng further discloses:
The method of claim 1, wherein the guidance of the transportation device is additionally adjusted with regard to one or more of: acceleration, damper setting, motor control, chassis setting, heating/air conditioning, and a route to be used. (Only one element of the listed group is required by the “one or more of” language of the claim.  Col. 2, lines 2-23; col. 3, line 32 through col. 4, line 12: The guidance of the autonomous vehicle/transportation device is at least additionally adjusted through modification of a route to be used.)
Regarding claim 7, Ng further discloses:
The method of claim 1, wherein the determination of the sleep phase takes place using one or more of: an interior camera, a pressure sensor, an acceleration sensor, a blood oxygen sensor, and a microphone. (Only one element of the listed group is required by the “one or more of” language of the claim.  Col. 3, lines 10-31; and col. 5, lines 1-7: At least an interior camera is used to determine a sleeping passenger, and a fitness band provides information regarding sleep indicators of a passenger.)
Regarding claim 8, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Ng further discloses:
A driver assistance system for sleep phase-specific operation of a transportation device, comprising (col. 4, lines 13-41; and col. 6, lines 4-23: Navigation device (20) acts as an evaluation unit by receiving and processing passenger sleep data in order to determine and control a vehicle route, which is a driver assistance system for a sleep-phase specific operation of a transportation device.)
a data input; (col. 3, lines 10-31; and col. 5, lines 1-7: Sleep indicators are processed.)
an evaluation circuit; and (Fig. 1 and Fig. 2, element 20 (navigation device); col. 4, lines 36-41; and col. 6, lines 4-10: Navigation device (20) acts as an evaluation unit by receiving and processing passenger sleep data in order to determine a vehicle route.) 
a data output; (col. 4, lines 12-41; and col. 6, lines 4-10: Navigation device (20), acting as an evaluation unit, provides navigation guidance as an output of the evaluation process.) 
wherein the evaluation circuit is configured to: (col. 4, lines 13-41; and col. 6, lines 4-23: Navigation device (20) acts as an evaluation unit by receiving and processing passenger sleep data in order to determine and control a vehicle route.)
…
Regarding claim 10, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Ng further discloses:
A non-transitory storage medium comprising instructions which, when executed on a processor of a driver assistance system, cause the processor to:
…
(Fig. 1, elements 20, 28, 40, 42, 44, and 46; col. 4, lines 13-41; and col. 6, lines 4-10: Navigation device (20) acts as an evaluation unit by receiving passenger sleep data and processing the data to navigate the vehicle.  User data (46), obtained from passenger monitoring devices/sensors, map database (42), and routing software (44) collectively form “a non-transitory computer program product” on memory (40), which contains instructions, since when the information is executed on processor (28) of navigation device (20), sleep data is processed and vehicle navigation is adjusted.)
Regarding claims 15-16, the claims recite analogous limitations to claim 3 above and are therefore rejected on the same premise.
Regarding claim 20, the claim recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Claims 4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ng, as applied to claims 1-3, and 15 above, and further in view of Sugioka et al. (US 2017/0101032; hereinafter Sugioka).
Regarding claim 4, Ng discloses: 
The method of claim 1, comprising …
…
adjusting, by the processor, the guidance of the transportation device. (Ng: col. 2, lines 3-23)
Ng does not disclose:
… comprising:
determining, by the processor, a seat position of the transportation device and, depending on the seat position,
adjusting the guidance of the transportation device.
Sugioka, in the same field of endeavor, teaches:
… comprising:
determining, by the processor, a seat position of the transportation device and, depending on the seat position,
adjusting, by the processor, the guidance of the transportation device.  (As evidenced by the groups listed in claim 6 of the application that constitute types of guidance, adjustment of environmental conditions to facilitate sleeping is a type of adjusting the guidance of the transportation vehicle.  Examples given include body/chassis adjustments or heating/air conditioning adjustments.  Along these lines, para. [0082]-[0085] of Sugioka give examples of adjusting vehicle environmental conditions, such as vent adjustment (i.e. heating/air condition adjustment), in order to facilitate a sleeping occupant based on a determined degree of a seat being reclined.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the method of claim 1, and the adjusting, by the processor, the guidance of the transportation device of Ng with the determining a seat position, and the depending on the seat position, adjusting, by the processor, the guidance of the transportation device of Sugioka for the benefit of providing an environment suitable for sleeping during an autonomous driving condition, which is a driving condition during which sleeping/rest may be desired.  (Sugioka: para. [0004]-[0005]; para. [0082]; para. [0084]; para. [0086]; and para. [0088]: Since rest may be desired during an autonomous driving mode, the vehicle environmental setting are adjusting to facilitate sleep, according to a determined seat position.)
Regarding claims 17-19, the claims recites analogous limitations to claim 4 above, and are therefore rejected on the same premise.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka et al. in view of Ng.
Regarding claim 12, Sugioka discloses: 
A transportation device comprising a sleeping accommodation, in particular a bed, and a driver assistance system with: (According to Merriam-Webster’s dictionary, a “bed” is defined as “a piece of furniture on or in which to lie and sleep” or “a place for sleeping”.  Thus, a vehicle seat adjusted horizontally for the purpose of sleeping constitutes a bed by this definition.  Para. [0004]; and para. [0061]: Para. [0061], lines 9-11 recite: “Furthermore, the front seat 105 may be reclined in a manner such that the occupant 107 may be in a horizontal position suitable for sleep.”, which is indicating a position of a seat that acts as a bed (i.e. a place for sleeping) when adjusted to the position.  The seat as a bed is available and permitted during an autonomous driving mode of a vehicle (i.e. a transportation device), which is also a driver assistance system.)
a data input; (para. [0061]: A controller of an autonomous vehicle receives inputs.)
an evaluation circuit; and (para. [0061]: A controller of an autonomous vehicle processes information.)
a data output; (para. [0061]: A controller of an autonomous vehicle produces outputs.)
wherein the evaluation circuit is configured to: (para. [0061]: A controller of an autonomous vehicle is configured to perform functions via executable instructions.)
…
Sugioka does not disclose:
… wherein the evaluation circuit is configured to:
determine a sleep phase of a first occupant of the transportation device in conjunction with the data input; and
depending on the sleep phase, to adjust a guidance of the transportation device depending on the sleep phase in conjunction with the data output, wherein the guidance comprises one or more of a longitudinal guidance and a transverse guidance of the transportation device.
Ng, in the same field of endeavor, teaches:
A transportation device (col. 5, lines 6-23: A navigation device installed within a vehicle is utilized to navigate the vehicle on appropriates routes for sleeping passengers, which is collectively equivalent to a transportation device.) … and a driver assistance system with: (see claim 8 rationale above)
 a data input; (see claim 8 rationale above)
an evaluation circuit; and (see claim 8 rationale above)
a data output; (see claim 8 rationale above)
wherein the evaluation circuit is configured to: (see claim 8 rationale above)
determine a sleep phase of a first occupant of the transportation device in conjunction with the data input; and (see claim 1 rationale above)
depending on the sleep phase, to adjust a guidance of the transportation device depending on the sleep phase in conjunction with the data output, wherein the guidance comprises one or more of a longitudinal guidance and a transverse guidance of the transportation device. (see claim 1 rationale above)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the transportation device, the sleeping accommodation, in particular a bed, and the driver assistance system of Sugioka with the driver assistance system of Ng for the benefit of guiding an autonomous vehicle on roadways more conducive to sleeping, when sleeping passengers have been detected.  (Ng: col. 1, lines 41 through col. 2, line 23)
	Regarding claim 13, Sugioka in view of Ng discloses or teaches:
The transportation device of claim 12, wherein the transportation device is a transportation device that can be driven in automatic manner. (Sugioka: para. [0004]; and para. [0061]:  A vehicle transports a sleeping passenger (i.e. a transportation device) during an autonomous driving mode (i.e. driven in automatic manner.)
Regarding claim 14, Sugioka in view of Ng discloses or teaches:
The transportation device of claim 12, wherein the transportation device is a road vehicle. (Sugioka: para. [0003]; and para. [0026]:  Autonomous driving support occurs for a vehicle driving on preapproved or certified roads.)
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.





/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                       

/SZE-HON KONG/Primary Examiner, Art Unit 3661